Title: From John Adams to Benjamin Waterhouse, 19 August 1812
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy August 19. 1812

The History of Queen Ann’s reign and of the Treaty of Utrecht is So instructive, that it is worth while to look into the Life of Mesnager, and into that of the Abby Gautria.
Mesnager was a Merchant of Rouen; in great Commerce but preferring Politicks of to trade Louis 14th. informed of his Talents, Sent him twice into Spain, to regulate the commerce of the Indias; and after wards into Holland to confer with Heinsius, grand Pensionary of the States. The King was So well pleased with his Conduct and Success that he made him a Knight and an Earl. Queen Ann, previously disposed to Peace by Gauthier demanded a Person vested with full Powers to agree upon Preliminaries. Mesnager entrusted with this negotiation, went Incognito to London, and Signed on the 8th. Oct. 1711 the Articles which were the Basis of the Peace of Utrecht. This unexpected Success, augmented the Confidence of Louis, So that he appointed this Sly Fellow his Minister Plenipotentiary, with Uxells, and Polignac, to the Treaty of Utrecht in 1713.
Gauthier was a Man of great Sense, and born for a Politician, Living in England Some Years, upon his private Affairs, he acquired the language and Acquaintance of Some of the Courtiers. England was then weary of the long and ruinous War, which with her Allies Austria and Holland She Sustained chiefly at her own Expence against France for the Succession of the Crown of Spain. He obtained Secret Conferences with the Queen; went to France, obtained Secret Powers from Louis; returned to England; treated Secretly with the Ministers, and prepared the Way for the Conferences at Utrecht. He was not treated like Henry. He had no reason to complain that he was not rewarded. He received two Abbeys in France. The King of Spain gave him a Pension of twelve thousand Livres; Queen Ann another Pension of Six thousand and a compleat Service of Silver Plate.
Mesnager followed him, as I Suppose and played off the Machinery which he after wards published in print. Gauthier had not prepared the Nation, nor removed all the Scruples of the Queen and her Ministers. Mesnager compleated what Gauthier began: but So much of these Intrigues was discovered after the Peace, that Marlborough Eugene the Dutch and the Austrians came very near taking off the heads of Harley and Bolingbroke.
So perilous an Adventure it is to make peace. Some hardy Adventurer or other within a few years must be employed to make peace for Us. Whoever he may be he will deserve Pitty. I will not Say Woe to his head; but Woe to his Reputation and his Feelings and his Fortune, if he is not a Franklin. He can have no Abbeys, no Pensions, no Earldoms, no Services of plate. Nothing but eternal coldness, Obloquy, Jealousy, hatred and contempt. Whatever Peace he may make, good, bad, or indifferent, It will make no Odds. You will live to See it. Mark my Words; Scorn Reproach, Villification and hissing will be his Portion, if not thumps and kicks, by the most violent Friends of Order, Law and Government. It must be So: for all Parties, have been violent Friends of Order, Law Government and Religion, when in Power; and all Parties libellous Seditious and rebellious when out of Power. Such is our destiny And if all Parties will not and cannot be united in Support of Law, Order Government and Religion: We must go the Way of all the Earth,
Adieu

John Adams